DETAILED ACTION

Response to Amendment
1. 	The amendment filed on 02/18/2022 have been entered.
	Claims 1, 10, 16 and 18 have been amended.
	Claims 3 and 20 have been cancelled.
	Claims 1, 2, 6, 7, 9-12 and 14-17 are under consideration.
Information Disclosure Statement
2.	The Information Disclosure Statement(s) filed on 12/17/2021 and 2/18/22 has been considered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Bonkohara et al. (“Bonkohara”) US PG-Pub 2014/0015119 in view of Wang et al. (“Wang”) US PG-Pub 2016/0071818.
Bonkohara discloses in Fig. 1 an integrated circuit assembly, comprising: a substrate (e.g. element 10); a first  integrated circuit device (e.g. element 11c) having a first surface and an opposing second  surface, wherein the first surface of the first integrated circuit device is electrically attached to the substrate (e.g. thru 18c); a second integrated circuit device  (e.g. element 11b/11c) having a first surface and an opposing second surface, wherein the first  surface of the second integrated circuit device is electrically attached (e.g. thru element 18) to the second surface of the first integrated circuit device;  and a heat dissipation  device defining a fluid chamber (e.g. element S), wherein at least a portion of the second  surface of the first integrated circuit device is exposed to the fluid chamber  and wherein at least a portion of the second surface of the second integrated  circuit device is exposed to the fluid chamber. 
Bonkohara teaches the device structure as recited in the claim except the recited interconnects. 
Wang discloses in Fig. 5 a plurality of device-to-device interconnects (annotated element DDI shown in Fig. 5 below), wherein the first surface of the second integrated circuit device (element 110N) is electrically attached to the substrate (element 120) with a plurality of device-to-substrate interconnects (element 520), and wherein the plurality of device-to-substrate interconnects have a greater pitch than the plurality of device-to- device interconnects.
Wang's teachings could be incorporated with Bonkohara’s device which would result in the claimed invention. The motivation to combine Wang's teachings would be to provide high bandwidth and/or lower power consumption (¶¶[0053 and 0054]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Wand's teachings to arrive at the claimed invention.

Re claim 15, Bonkohara discloses a heat transfer fluid (e.g. element 15) disposed in the fluid chamber of the heat dissipation device.
Re claim 16, Bonkohara discloses wherein the heat transfer fluid contacts at least a portion of the second surface of the first integrated device (e.g. element 11, ¶[0029]) and at least a portion of the second surface of the  second integrated device (e.g. element 11, ¶[0029]).    
Re claim 17, Bonkohara discloses wherein the heat transfer fluid is in a liquid phase, a vapor phase, or a combination thereof and is selected from the group consisting of water, dielectric refrigerant, and oil (¶[0031]).
6.	Claim(s) 1, 6, 7, 10, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunschwiler et al. (“Brunschwiler”) US PG-Pub 2010/0290188 in view of Wang.
Brunschwiler discloses in Fig. 1 an integrated circuit assembly, comprising: a substrate (e.g. element 7); a first  integrated circuit device (e.g. element 2a) having a first surface and an opposing second  surface, wherein the first surface of the first integrated circuit device is electrically attached to the substrate (¶[0067]); a second integrated circuit device  (e.g. element 2b/2c) having a first surface and an opposing second surface, wherein the first  surface of the second integrated circuit device is electrically attached (e.g. thru element 6, ¶[0067]) to the second surface of the first integrated circuit device;  and a heat dissipation  device defining a fluid chamber (e.g. element 10, ¶[0069]), wherein at least a portion of the second  surface of the first integrated circuit device is exposed to the fluid chamber  and wherein at least a portion of the second surface of the second integrated  circuit device is exposed to the fluid chamber.  
Brunschwiler teaches the device structure as recited in the claim except the recited interconnects. 
Wang discloses in Fig. 5 a plurality of device-to-device interconnects (annotated element DDI shown in Fig. 5 below), wherein the first surface of the second integrated circuit device (element 110N) is electrically attached to the substrate (element 120) with a plurality of device-to-substrate interconnects (element 520), and wherein the plurality of device-to-substrate interconnects have a greater pitch than the plurality of device-to- device interconnects.
Wang's teachings could be incorporated with Brunschwiler’s device which would result in the claimed invention. The motivation to combine Wang's teachings would be to provide high bandwidth and/or lower power consumption (¶¶[0053 and 0054]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Wand's teachings to arrive at the claimed invention.
  Re claim 6, Brunschwiler discloses at least one heat dissipation projection (e.g. element 19) extending into the fluid chamber from at least one of the second surface of the first integrated circuit device and the second surface of the second integrated circuit device.    
Re claim 7, Brunschwiler discloses wherein the heat dissipation device comprises a main body (e.g. annotated element MB shown in Fig. 1 below), having a first surface and an opposing second surface, and a boundary wall (e.g. annotated element MW shown below) extending from the first surface of the main body.
Re claim 10, Brunschwiler discloses wherein the heat dissipation device includes an input conduit (e.g. element 4a/4b) extending from the second surface of the main body to the first surface of the main body, and an output port (e.g. element 5a/5b, ¶[0068]) extending from  the first surface of the main body to the second surface of the main body.
Re claim 12, Brunschwiler discloses wherein the heat dissipation device comprises a plurality of heat dissipation projections (e.g. element 19) extending from the first surface of the main body of the heat dissipation device.
Re claim 14, Brunschwiler discloses wherein the plurality of heat dissipation projection comprises a plurality of fins.  
Re claim 15, Brunschwiler discloses a heat transfer fluid ¶[0018]) disposed in the fluid chamber of the heat dissipation device.
7.	Claim(s) 1, 7, 9, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar et al. (“Iyengar”) US PG-Pub 2017/0243806 in view of Wang.
Iyengar  discloses in Fig. 3 an integrated circuit assembly, comprising: a substrate (e.g. element 110); a first  integrated circuit device (e.g. element 120) having a first surface and an opposing second  surface, wherein the first surface of the first integrated circuit device is electrically attached to the substrate; a second integrated circuit device  (e.g. element 130) having a first surface and an opposing second surface, wherein the first  surface of the second integrated circuit device is electrically attached to the  second surface of the first integrated circuit device;  and a heat dissipation  device defining a fluid chamber (e.g. element 160, ¶[0024]), wherein at least a portion of the second  surface of the first integrated circuit device is exposed to the fluid chamber  and wherein at least a portion of the second surface of the second integrated  circuit device is exposed to the fluid chamber.   
Iyengar teaches the device structure as recited in the claim except the recited interconnects. 
Wang discloses in Fig. 5 a plurality of device-to-device interconnects (annotated element DDI shown in Fig. 5 below), wherein the first surface of the second integrated circuit device (element 110N) is electrically attached to the substrate (element 120) with a plurality of device-to-substrate interconnects (element 520), and wherein the plurality of device-to-substrate interconnects have a greater pitch than the plurality of device-to- device interconnects.
Wang's teachings could be incorporated with Iyengar’s device which would result in the claimed invention. The motivation to combine Wang's teachings would be to provide high bandwidth and/or lower power consumption (¶¶[0053 and 0054]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Wand's teachings to arrive at the claimed invention.
 Re claim 7, Iyengar discloses wherein the heat dissipation device comprises a main body (e.g. annotated element MB shown in Fig. 3B below), having a first surface and an opposing second surface, and a boundary wall (e.g. annotated element MW shown below) extending from the first surface of the main body.
Re claim 9, Iyengar discloses wherein at least a portion of the boundary wall of the heat dissipation device is sealed to the substrate (Fig. 3 and ¶[0023]).   
Re claim 10, Iyengar discloses (¶[0024]) wherein the heat dissipation device includes an input conduit (e.g. element 152a) extending from the second surface of the main body to the first surface of the main body, and an output port (e.g. element 152b) extending from  the first surface of the main body to the second surface of the main body.
Re claim 15, Iyengar discloses a heat transfer fluid (e.g. element 250) disposed in the fluid chamber of the heat dissipation device.

8.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunschwiler/ Iyengar/Bonkohara in view of Wang and in further view of Garcia (“Garcia”) USPAT 6,535,388.
The combined references teach the device structure as recited in the claim except the recited recess where the first integrated circuit device resides. 
Garcia discloses recess (e.g. element 104) where the first integrated circuit device (e.g. element 102) resides (Fig. 3 and col. 5, lines 5-15).  
Garcia's teachings could be incorporated with the combined references which would result in the claimed invention of a recess where the first integrated circuit device resides. The motivation to combine Garcia's teachings would be to provide effective device attachment. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Garcia's teachings to arrive at the claimed invention.
9.	Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunschwiler/ Iyengar in view of Wang and in further view of Campbell et al. (“Campbell”) US PG-Pub 2009/0316360.
The combined references teach the device structure as recited in the claim except the recited inlet/outlet conduits including a plurality of distribution ports. 
Campbell discloses in Fig. 3J an inlet conduit comprising a main inlet port (e.g. element 261) extending from a second surface of the main body  of a heat dissipation device to an inlet channel (e.g. annotated element IC shown below) extending through the main  body and a plurality of distribution inlet ports (e.g. any of element of 245) extending from the inlet  channel to the first surface of the main body of the heat dissipation device; and wherein an outlet conduit comprises a plurality of distribution outlet  ports (e.g. any of element of 245) extending from the first surface of the main body of the heat dissipation  device to an outlet channel (e.g. annotated element OC shown below) extending though the main body of the heat  dissipation device and a main outlet port (e.g. element 262) extending from the outlet channel to  the second surface of the main body of the heat dissipation device.
Campbell's teachings could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Campbell's teachings would be to improve performance of the device. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Campbell's teachings to arrive at the claimed invention.

    PNG
    media_image1.png
    1090
    1019
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    966
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    950
    886
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    554
    1068
    media_image4.png
    Greyscale


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rafai-Ahmed (US PG-Pub 2010/0230805) discloses a multi-die device with heat spreader.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893